Citation Nr: 1301107	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  02-08 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to November 30, 2009.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss since November 30, 2009.

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, will be addressed in a separate decision)


REPRESENTATION

Veteran represented by: Charles G. Mills, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to December 1954.  Before and after such active duty, he had periods of Army Reserve service, with active duty for training and inactive duty training; he retired from the Reserve in June 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for bilateral hearing loss and assigned a noncompensable rating effective October 12, 1993.  

In June 2006, the Board denied the Veteran's claim for an increased rating.  In November 2008, the Veterans Claims Court vacated the Board's June 2006 decision and remanded the claim for readjudication in accordance with the stipulations contained in a Joint Motion for Remand.

In July 2009, the Board remanded the claim to the RO.  In January 2010, the RO increased the rating for bilateral hearing loss to 10 percent, effective from November 30, 2009, thus creating the current staged rating.  

In April 2010, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.

In August 2010, the Board denied any increased ratings for bilateral hearing loss.  In March 2012, the Court vacated the Board's August 2010 decision and remanded the issues for readjudication in accordance with the provisions of the March 2012 Memorandum Decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 30, 2009, impairment of auditory acuity and speech discrimination correspond with a noncompensable schedular rating; there were no exceptional patterns of hearing impairment.  

2.  Beginning November 30, 2009, an exceptional pattern of hearing impairment is shown, bilaterally, corresponding to a 10 percent schedular rating.

3.  The Veteran's reported symptoms of hearing loss are entirely contemplated by the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for bilateral hearing loss were not met prior to November 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss are not met since November 30, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's hearing loss has been evaluated under DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).

The provisions of § 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 (2012).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In a letter dated in August 2001, a private physician noted that the Veteran's hearing in August 1991 revealed right ear normal acuity sloping to a mild to moderate to moderately-severe sensorineural hearing loss, and in the left ear a mild sloping to moderate to moderately-severe upsloping to moderate sensorineural hearing loss.  He further stated that recent testing of the Veteran's hearing in June 2001, on two independent tests, revealed a mild sloping to severe sensorineural hearing loss.

In June 2001, puretone thresholds (in decibels) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
60
65
LEFT
45
45
45
60
65

The puretone average of in the right ear was 51; the puretone average in the left ear was 54.  Speech recognition ability was 92 percent in each ear.  Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level I in the left ear.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a noncompensable rating.  That is, the combination of level I in the better ear with level I in the poorer ear results in a zero percent rating.

On a VA audiological evaluation afforded to the Veteran in October 2001, he reported impaired hearing acuity bilaterally since 1954.  He further reported wearing private purchase hearing aids since 1996.  Puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
55
60
LEFT
35
45
45
55
65

The puretone average in the right ear was 49; the average in the left ear was 53.  Speech recognition ability was 98 percent in the right ear and of 92 percent in the left ear.  The diagnosis was bilateral symmetrical mild to severe sloping sensorineural hearing loss with excellent speech discrimination, bilaterally.  Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level I in the left ear.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a noncompensable rating.  That is, the combination of level I in the better ear with level I in the poorer ear results in a zero percent rating.

On a private audiological evaluation in October 2002, the Veteran was assessed with mild sensorineural hearing impairment through 2000 Hz, sloping to a severe sensorineural impairment through 8000 Hz in the right ear.  In the left ear he was found to have mild sensorineural hearing impairment through 500 Hz, sloping to a severe sensorineural hearing impairment through 8000 Hz.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
60
70
LEFT
30
45
45
50
65

The puretone average in the right ear was 50; the average in the left ear was 51.  Speech recognition ability was 80 percent in the right ear and 88 percent in the left ear.  Applying these values to the rating criteria results in a numeric designation of level IV in the right ear and level II in the left ear.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a noncompensable rating.  That is, the combination of level II in the better ear with level IV in the poorer ear results in a zero percent rating.

On VA audiological evaluation in June 2004, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
70
50
LEFT
45
45
55
70
54

The puretone average in the right ear was 54; the average in the left ear was 56.  Speech recognition was 94 percent in the right ear and 96 percent in the left ear.  Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level I in the left ear.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a noncompensable rating.  That is, the combination of level I in the better ear with level I in the poorer ear results in a zero percent rating.

On VA audiological evaluation in March 2006, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
55
75
LEFT
35
40
45
55
60

The puretone average in the right ear was 51; the average in the left ear was 50.  Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed mild, sloping to severe, right ear sensorineural hearing loss with excellent speech discrimination abilities and mild, sloping to moderately-severe, left ear sensorineural hearing loss with excellent speech discrimination.  Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level I in the left ear.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a noncompensable rating.  That is, the combination of level I in the better ear with level I in the poorer ear results in a zero percent rating.

A statement dated in May 2008 from a private audiologist noted that the Veteran had undergone audiologic testing in April 2008 that showed moderate to severe sensorineural hearing loss bilaterally, with word recognition scores of 84 percent in each ear.  The audiometric readings do not comply with VA requirements, as readings at the 3000 Hz level were not included.  Calculation of the puretone average requires puretone thresholds at 1000, 2000, 3000 and 4000 Hz.  

On VA audiological evaluation on November 30, 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
60
60
LEFT
55
55
55
60
70

Puretone average for the right ear was 59; the average for the left ear was 60.  Speech recognition ability was 88 percent in the right ear and 90 percent in the left ear.  Moderate right ear sensorineural hearing loss with good speech discrimination abilities and moderate sloping to severe left ear sensorineural hearing loss with good speech discrimination abilities were diagnosed.  Applying these values to the rating criteria results in a numeric designation of level III in the right ear and level III in the left ear.  

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a noncompensable rating.  That is, the combination of level III in the better ear with level III in the poorer ear results in a zero percent rating.  However, these results show an exceptional pattern of hearing impairment in each ear as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  

For the right ear, under Table VI, the average pure tone thresholds and speech recognition scores demonstrated during the VA examination correspond to category III.  However, under Table VIa, the puretone average of the right ear corresponds to a category IV.  Pursuant to § 4.86(b), category IV is applicable.

For the left ear, under Table VI contained in DC 6100, the average pure tone thresholds and speech recognition scores demonstrated during the VA examination correspond to category III.  However, under Table VIa, the puretone average of the left ear corresponds to a category IV.  Pursuant to § 4.86(b), category IV is applicable.

The intersection point for these categories (IV and IV) under Table VII shows that the hearing loss meets, but does not exceed, the levels contemplated for the currently-assigned 10 percent rating since November 30, 2009.  Accordingly, the Board finds that the schedular criteria for a rating in excess of 10 percent during any period are not met.  Moreover, the schedular criteria for a compensable rating were not met prior to November 30, 2009.  Therefore, the appeals are denied.  

The Board has also considered the Veteran's statements and testimony that his hearing loss disability is worse.  In this case, he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

In reaching this conclusion, the Board has also considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The Court reasoned that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

The Court has vacated and remanded the Board's prior denial for the period prior to November 30, 2009, on the basis that the Board did not adequately address whether there was compliance with Martinak.  The Board notes, however, that the Court's decision is directed at the period prior to November 30, 2009.  There is no specific fault found with the Board's reasoning from November 30, 2009 to present.  

Indeed, the March 2012 Memorandum Decision notes that the Veteran does not disagree with the 10 percent rating assigned since November 30, 2009.  The Court's reasoning is centered on the adequacy of the Board's discussion of functional effects caused by his hearing disability, in particular the VA examinations prior to November 2009.  Nevertheless, as the entire August 2010 Board decision was vacated, the Board here addresses extraschedular consideration for the entire appeal period.  

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

In the October 1995 hearing, the Veteran was asked to describe the effect of his hearing loss on his current employment social activities.  He responded that, "you are constantly asking people to repeat themselves.  You are trying to read other peoples lips.  People speak and you know sometimes it is audible and where other times it is not and you are trying to read peoples lips . . . ."

A VA counseling psychologist in January 2004 noted that the Veteran had impaired hearing and tinnitus.  He further noted that he has hearing aids and that his condition should not limit vocational activity/work.

The November 2009 VA audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that the Veteran's hearing disability had significant effects on his occupation, described as poor social interactions, difficulty following instructions, and hearing difficulty.  

With regard to the effect on daily activities, the examiner noted that the Veteran was unable to hear, and was not able to have the same quality of life now as he did prior to his hearing loss.  He had to ask "what" and "what did you say" often.  His wife reported that he was unable to hear and the TV was too loud.  He had to ask others to repeat.  At mass/church, unless he sat in the first or second row, he could not understand what was being said, he had difficulty in social situations, and a decreased quality of life.  

The Board notes that, although the November 2009 VA examination reflects a worsening of the Veteran's auditory acuity as compared to prior reports, based on measured puretone thresholds, his description of the effect of the hearing disability on his occupational functioning and daily activities can be and will be applied to the entire period on appeal.  The Board also notes that this description is largely consistent with his 1995 hearing testimony, and he has generally contended that his hearing loss has been consistent throughout the period on appeal.

In this case, the Board finds that, for the entire period of this appeal, the schedular rating criteria contemplate the Veteran's service-connected hearing loss symptomatology.  The symptomatology he reported relates specifically to decreased auditory acuity and the ability to understand and discriminate speech.  The rating schedule for hearing loss considers precisely these symptoms, as it rates in accordance with the combined effect of decreased auditory acuity and speech discrimination ability.   

The Veteran's reports of difficulty following instructions, hearing difficulty, being unable to hear, asking "what" and "what did you say," having to sit up close in church, and having to wear hearing aids are precisely related to decreased auditory acuity and speech discrimination.  Having difficulty in social situations, poor social interactions, a decreased quality of life and significant effects on his occupation are direct results of decreased auditory acuity and speech discrimination.  

The Board acknowledges that the March 2012 Memorandum Decision stipulates that the Board did not adequately address a May 2008 report from a private audiologist.  That report notes that the Veteran had been a patient since April 2008, at which time he had undergone audiologic testing.  The results of that testing are addressed above and do not correspond to the format required of the rating criteria.  The diagnosis based on that testing was a moderate to severe sensorineural hearing loss, bilaterally, with word recognition scores of 84 percent in each ear, and with normal middle ear function.  

The private audiologist noted that the Veteran's hearing aids were not much help, and that his April 2008 findings were "significantly worse" than those of VA.  While the private audiologist asserts that his findings are worse than those of VA, nothing in the May 2008 report suggests that there was or is symptomatology that is not contemplated by the rating criteria.  The symptomatology reported and discussed by the private audiologist relates solely to decreased auditory acuity and speech recognition ability.  

The Board notes that, although a 10 percent rating was granted in light of the November 2009 VA examination results, this grant was not based on factors that were beyond the scope of the rating schedule, but was based on a worsening in the Veteran's measured auditory acuity, which, for the first time, qualified as an exceptional pattern of hearing impairment and enabled application of the provisions of 38 C.F.R. § 4.86.  This underscores the Board's finding that the Veteran's symptoms are entirely contemplated by the rating schedule, and that, where symptoms are demonstrated to the appropriate degree, the rating schedule provides for higher ratings.  

The factors described by the Veteran relate to impaired auditory acuity and speech discrimination, which are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's hearing loss claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him audiologic examinations, and afforded him an opportunity to testify before a VLJ.  All known and available records relevant to the issue of the rating of the service connected hearing loss have been obtained and associated with the claims file and he has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and he is not prejudiced by a decision on the claim at this time.

The Memorandum Decision stipulates that the Board's prior decision did not clearly address the adequacy of the VA examinations in this case.  The Board finds that, to the extent of the schedular findings in reported, the October 2001, June 2004, and March 2006 VA examinations are adequate to address the schedular analysis of the Veteran's hearing loss disability.  However, the Board finds that the October 2001, June 2004, and March 2006 VA examinations are not adequate insofar as they apply to extraschedular consideration, as they do not address the functional effects caused by the Veteran's hearing disability.  

The Board finds that such a distinction between schedular and extraschedular provisions in determining the adequacy of the examinations is completely consistent with the reasoning of Martinak.  In that decision, the Court acknowledged that schedular ratings for hearing loss were derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involved the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

Thus, the Board finds that the failure of the pre-November 2009 VA examiners to describe the effect of the hearing disability on the Veteran's occupational functioning and daily activities does not render the schedular findings in those reports inadequate, but renders them inadequate only as to extraschedular consideration.  

The Board notes that, in the March 2012 Memorandum Decision, the Court explicitly found that the terms of the 2008 Joint Motion do not "clearly and specifically instruct[]" the Board to find the 2001, 2004, and 2006 VA examinations inadequate.  Rather, the terms of the Joint Motion indicate that the parties agreed to vacate the Board's 2006 decision because the Board failed to support its decision that VA satisfied its duty to assist with an adequate statement of reasons or bases.  However, the CAVC also noted that, on remand in July 2009, the Board concluded that the examinations were inadequate to the extent that none of the examiners commented on the functional effects of the appellant's hearing disability.  

The Board's finding here that the 2001, 2004, and 2006 VA examinations are inadequate only in regard to extraschedular consideration is consistent with the findings of the Court in the March 2012 Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the CAVC's prior action with respect to the same claim).

The Memorandum Decision specifies that the Board should consider whether a retrospective opinion is warranted in this case.  While the Board has found the October 2001, June 2004, and March 2006 VA examinations to be inadequate to the extent of extraschedular evaluation, the Board also finds that there is no prejudice to the Veteran and no additional opinion is necessary.  Notwithstanding the October 2001, June 2004, and March 2006 examinations, there is adequate evidence of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

Specifically, the Veteran described the effects of his hearing loss disability in his October 1995 hearing testimony.  Moreover, the November 2009 VA examiner included a discussion of the functional effects caused by the Veteran's hearing disability.  The Board has considered the November 2009 description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities as applicable to the entire period on appeal.  While the Veteran asserts that the schedular findings of the November 2009 report should also be applied to the prior period, there is no basis for this, as the schedular portions of the October 2001, June 2004 and March 2006 reports are adequate. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 

ORDER

An initial compensable rating for bilateral hearing loss prior to November 30, 2009, is denied.

A rating in excess of 10 percent for bilateral hearing loss since November 30, 2009, is denied.



___________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


